 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF WASHINGTON
 9                                           AT TACOMA

10   MARLENE M.,                                         Civil No. 3:18-CV-05660-MAT

11            Plaintiff,

12            vs.                                         ORDER

13   COMMISSIONER OF SOCIAL SECURITY,

14            Defendant.

15            Based on the stipulation of the parties, it is hereby ORDERED that the above-captioned

16   case be REVERSED and REMANDED for further administrative proceedings pursuant to

17   sentence four of 42 U.S.C. § 405(g). On remand, the administrative law judge will:

18            (1) offer the claimant the opportunity for a new hearing;

19            (2) further evaluate the opinion evidence from Dr. Hartinger, Dr. Atkins, Dr. Comrie, and

20                  Dr. Ruddell;

21            (3) further evaluate the claimant’s symptom allegations; and

22            (4) issue a new decision.

23

24
     Page 1         ORDER - [3:18-CV-05660-MAT]
 1
              This case is reversed and remanded on the above grounds, and Plaintiff is entitled to
 2
     reasonable attorney fees and expenses pursuant to 28 U.S.C. § 2412, and costs pursuant to 28
 3
     U.S.C. § 1920, upon proper request to this Court.
 4
              DATED this 13th day of February, 2019.
 5

 6

 7                                                         A
                                                           Mary Alice Theiler
 8                                                         United States Magistrate Judge

 9

10
     Presented by:
11
     s/ Danielle R. Mroczek
     DANIELLE R. MROCZEK
12
     Special Assistant U.S. Attorney
     Office of the General Counsel
13
     Social Security Administration
     701 Fifth Avenue, Suite 2900 M/S 221A
14
     Seattle, WA 98104-7075
     Telephone: (206) 615-2946
15
     Fax: (206) 615-2531
     danielle.mroczek@ssa.gov
16

17

18

19

20

21

22

23

24
     Page 2      ORDER - [3:18-CV-05660-MAT]
